

	

		II

		109th CONGRESS

		1st Session

		S. 836

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To require accurate fuel economy testing

		  procedures.

	

	

		1.Short titleThis Act may be cited as the

			 Fuel Economy Truth in Labeling

			 Act.

		2.FindingsCongress finds the following:

			(1)Current method

			 inaccurateThe Environmental

			 Protection Agency’s current method for estimating fuel economy is flawed and

			 does not take into account the changes in driving conditions that have taken

			 place over the past 30 years. As a result, the Environmental Protection

			 Agency’s tests overestimate fuel economy by up to 30 percent, and Environmental

			 Protection Agency window sticker information overestimates fuel economy by 10

			 percent or more.

			(2)Underestimating

			 highway speedsThe

			 Environmental Protection Agency highway cycle assumes an average speed of 48

			 miles per hour (referred to in this section as mph) and a top

			 speed of 60 mph. Many State highway speed limits are set at or above 65 mph.

			 Government data indicates that fuel economy can drop by 17 percent for modern

			 vehicles that drive at 70 mph instead of 55 mph. Even at 65 mph, fuel economy

			 can drop by nearly 10 percent compared to driving at 55 mph.

			(3)Assuming very

			 gentle acceleration and brakingThe maximum acceleration rate in the

			 Environmental Protection Agency test cycles is 3.3 mph per second, about the

			 same as going from zero to 60 mph in about 18 seconds. The average new car or

			 truck can accelerate nearly twice as fast. While most consumers don’t use all

			 the power in their vehicle, the Environmental Protection Agency data shows that

			 people accelerate as fast as 15 mph per second, nearly 5 times the

			 Environmental Protection Agency tests. In 1996 the Environmental Protection

			 Agency established a new driving cycle (US06) that includes tougher

			 acceleration and deceleration and higher speeds, but this cycle is not used for

			 fuel economy purposes.

			(4)Neglecting the

			 wide range of outdoor temperatures experienced in the real worldThe Environmental Protection Agency tests

			 are performed between 68 and 86 degrees Fahrenheit. Most States frequently

			 experience weather conditions outside this range and fuel economy can be

			 significantly affected as a result.

			(5)Failing to

			 reflect the use of air conditioningFuel economy tests are run with the air

			 conditioning off, while over 99 percent of all cars and trucks come with air

			 conditioning. In 1996 the Environmental Protection Agency established a new

			 driving cycle (SC03) that included air conditioning, but this cycle is not used

			 for fuel economy purposes.

			(6)Overestimating

			 trip lengthsThe

			 Environmental Protection Act city test cycle is 7.5 miles long. The

			 Environmental Protection Agency’s own data indicate that average trip lengths

			 may be only 5 miles long, with typical trips as short as 2.5 miles. Shorter

			 trips often mean lower fuel economy because the engine does not have time to

			 warm up and operate efficiently.

			(7)Fuel

			 consumptionFuels used for engine certification tests are

			 artificial in that they are highly refined, and not equivalent to the fuel

			 consumed during the life of a vehicle. Use of reference diesel and gasoline

			 fuels while desirable from the standpoint of engineering design, optimization,

			 and test repeatability, understate emissions and overstate fuel economy

			 experienced by a vehicle in actual use. Current technology that improves

			 commercially available fuel at or near the point of use is excluded from

			 consideration by engine manufacturers as original or optional equipment due to

			 lack of need to represent engine performance on anything other than reference

			 fuels. While allowing use of reference fuels for certification purposes, the

			 Environmental Protection Agency should consider requiring manufacturers to post

			 fuel economy realized on commercially available fuel.

			3.Updated fuel economy

			 testing procedures

			(a)In

			 generalThe Administrator of

			 the Environmental Protection Agency, in consultation with the Administrator of

			 the National Highway Traffic Safety Administration, shall revise the test

			 procedures set forth in sections 600.209–85 and 600.209–95 of the Agency's

			 regulations (40 C.F.R. 600.209–85 and 600.209–95) to take into consideration

			 current factors that may affect vehicle fuel economy, including—

				(1)higher speed limits;

				(2)faster acceleration rates;

				(3)variations in temperature;

				(4)the use of air conditioning;

				(5)shorter city test cycle lengths; and

				(6)the use of other fuel depleting

			 features.

				(b)Rulemaking

			 deadlines

				(1)InitialNot

			 later than 30 days after the date of enactment of this Act, the Administrator

			 of the Environmental Protection Agency shall initiate a rulemaking procedure to

			 revise the test procedures described in subsection (a).

				(2)Final

			 ruleNot later than 18 months after initiating a rulemaking

			 procedure under paragraph (1), the Administrator shall promulgate a final rule

			 containing the revised test procedures.

				

